1-21DETAILED ACTION
Response to Amendment
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	This office action is responsive to the Applicant’s amendment filed on 8/16/2022. Claims 1-21 are pending and will be considered for examination.
3.  	In light of applicant’s amendments to the specification and drawing submitted on 8/16/2022, the objection to the Drawing is withdrawn.
4. 	Double patenting rejections are withdrawn since Applicants have submitted a terminal disclaimer on 8/16/2022.


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

5. 	Claims 1-6, 8, 10-16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Seyller et al. (US 2015/0026718 A1) in view of Ivy et al. (US 2013/0263182 A1).
          	As in independent Claim 1, Seyller teaches a system for presenting media content links, the system comprising: 
a processor (par. 51, processors or processing units) that: 
receives a request to playback a media content item (abstract, par. 112, with a user input, a user may watch a program/video such as pay-per-view programs, on-demand programs(VOD), etc.; further see at least pars. 26-27); and 
causes a graphical element that corresponds to at least one combined link from a set of combined links to be presented while the media content item is being played back in response to the request (see at least figs. 8-10, at least pars. 95, 165, 100, 103-104, 165,  while watching the program/video, selectable advertisements/links (e.g., advertisement 802 of fig. 8, advertisement 904 of fig. 9, or advertisement 1002 of fig. 10) can be displayed. For example, in fig. 10, the selectable advertisement 1002 includes selectable options/links, which can perform the same functions of selectable options 856-862 of fig. 8B, such as such as record option 856, share option 858 (see par. 95, 165), additional information option 860 and remind option 862 (see pars. 95, 165); further see 92-93, 95-96, 98), wherein the set of combined links includes associated links corresponding to the media content item and sharing links based on device information associated with a device that provided the request to playback the media content item and based on user account information associated with a user account of the device (at least  pars. 36, 91, 95, the advertisements can be determined based on user profile/preference comprising information of user equipment device; further see par 62) .
Seyller does not appear to explicitly teach that at least one of the associated links was removed from the set of combined links for being similar to one of the sharing links.  
However, in the same field of the invention, Ivy teaches that at least one of the associated links was removed from the set of combined links for being similar to one of the sharing links (pars. 15, 71,  79, advertisements/links can be determined/selected (added or removed) based on account/profile information (e.g., geographical location of a client device)).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the combined advertisements/links while playing the video taught by Seyller with the determining of the displaying of the advertisement based on the geographical location of the client device taught by Ivy to determine the displaying of the advertisements/links when the device presents the combined advertisements/links during playing the video. The motivation or suggestion would be to provide a way to determine displaying of the advertisements suitable to the client or user account/profile so that a more focused advertisement could be delved to the user.

 	As in Claim 2, Seyller-Ivy teaches all the limitations of Claim 1. Seyller-Ivy teaches that the processor further: 
determines the associated links corresponding to the media content item (Seyller, see at least figs. 8-10, at least pars. 95, 165, 100, 103-104, 165, the selection of the advertisements/links may be determined based on the program/video); and 
determines the sharing links based on the device information associated with the  device that provided the request to playback the media content item (Seyller, at least  pars. 36, 91, 95, the advertisements can be determined based on user profile/preference comprising information of user equipment device; further see par 62).  

 	As in Claim 3, Seyller-Ivy teaches all the limitations of Claim 2. Seyller-Ivy further teaches that the sharing links are determined based on user viewing criteria associated with the user account of the device (Seyller, par. 36, the provided advertisements are determined based on the user profile/preferences including the user’s viewing activities/experiences).

 	As in Claim 4, Seyller-Ivy teaches all the limitations of Claim 1. Seyller-Ivy further teaches that the processor further selects a subset of links from the set of combined links prior to generating the graphical element (Seyller, at least pars. 36, 93, the selection of the advertisements/overlays/links may be based on information known about the requested programs/video and/or the user profile/preferences, etc.)  
	
	As in Claim 5, Seyller-Ivy teaches all the limitations of Claim 1. Seyller-Ivy further teaches that the media content item is hosted by a media provider and wherein the processor further selects a subset of links from the set of combined links based on a social network a user associated with the request has previously shared links to media content items provided by the media provider (Seyller, at least par. 36, 91, 95, the advertisements/links can be determined based on interactions/activities associated with the advertisement in social networking services. With the interactions/activities, the user profile/preferences can be updated to provide updated advertisements).

 	As in Claim 6, Seyller-Ivy teaches all the limitations of Claim 1. Seyller-Ivy further teaches that the processor further selects a subset of links from the set of combined links based on a location of the device associated with the request (Ivy, pars. 15, 71,  79, the advertisements/links can be determined/selected based on the account/profile information including geographical location of the client device).  

	As in Claim 8, Seyller-Ivy teaches all the limitations of Claim 1. Seyller-Ivy does not teach that the processor further selects a subset of links from the set of combined links based on a size and shape of the respective graphical elements (Seyller, at least pars. 37, 115, a size and shape and/or outline of the advertisements can be determined to properly fit into the content/video) 
	
As in Claim 10, Seyller-Ivy teaches all the limitations of Claim 1. Seyller-Ivy further teaches that the media content item is hosted by a media provider and wherein the associated links are presented with the media content item in response to receiving the media content item at the media provider from an entity remote from the media provider (Seyller, at least pars. 66, 70, 85-86, with requesting the program/video at the media provider (content provider), the advertisements received from a sponsor or a provider of advertisements that can be presented with the program/video).

 	Claims 11 and 21 are substantially similar to Claim 1 and rejected under the same rationale.

 	Claim 12 is substantially similar to Claim 2 and rejected under the same rationale.

 	Claim 13 is substantially similar to Claim 3 and rejected under the same rationale.

 	Claim 14 is substantially similar to Claim 4 and rejected under the same rationale.

 	Claim 15 is substantially similar to Claim 5 and rejected under the same rationale.

 	Claim 16 is substantially similar to Claim 6 and rejected under the same rationale.

 	Claim 18 is substantially similar to Claim 8 and rejected under the same rationale.

 	Claim 20 is substantially similar to Claim 10 and rejected under the same rationale.


6. 	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seyller et al. (US 2015/0026718 A1) in view of Ivy et al. (US 2013/0263182 A1) and further in view of Sinn et al. (US 2010/0070962 A1).
As in Claim 7, Seyller-Ivy teaches all the limitations of Claim 1. Seyller-Ivy does not teach that the processor further selects a subset of links from the set of combined links based on a size of a display screen of the device from which the request is made.  
 	However, in the same filed of  the invention, Sinn teaches that the processor further selects a subset of links from the set of combined links based on a size of a display screen of the device from which the request is made (at least pars. 30, 45, advertisements can be selected based on a size of a client device).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the combined advertisements/links while playing the video taught by Seyller with the determining of the displaying of the advertisement based on the geographical location of the client device taught by Ivy with the determining of the advertisements for the user based on the size of the display/device taught by Sinn to determine the advertisements for the user based on the size of the display/device when the device presents the combined advertisements/links during playing the video. The motivation or suggestion would be to provide advertisements based on  a size of the display device so as to ensure  the advertisements/links properly fit the display device of the user.

	Claim 17 is substantially similar to Claim 7 and rejected under the same rationale.


7. 	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seyller et al. (US 2015/0026718 A1) in view of Ivy et al. (US 2013/0263182 A1) and further in view of Penberthy et al. (US  2009/0165041 A1).
	As in Claim 9, Seyller-Ivy teaches all the limitations of Claim 1. Seyller-Ivy does not teach that the processor further selects a subset of links from the set of combined links based on an operating system of the device from which the request is made.  
 	However, in the same filed of the invention, Penberthy teaches that the processor further selects a subset of links from the set of combined links based on an operating system of the device from which the request is made (at least par. 54, advertisements/video can be determined based on contextual data including operating system used by user viewing video).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the combined advertisements/links while playing the video taught by Seyller with the determining of the displaying of the advertisement based on the geographical location of the client device taught by Ivy with the determining of the advertisements based on the contextual data including operating system of the device taught by Penberthy to determine the advertisements based on the contextual data including operating system of the device when the device presents the combined advertisements/links during playing the video. The motivation or suggestion would be to provide advertisements based on  contextual data including operating system of the device so as to provide more specially tailored content. 

Claim 19 is substantially similar to Claim 9 and rejected under the same rationale.


Response to Arguments
8.	Applicant's arguments with respect to the claims 1-21 have been fully considered, but are deemed unpersuasive. Regarding independent claim 1 (similarly claims 11 and 21), Applicant first appears to argue that Seyller and  Ivy fail to teach the limitations “causes a graphical element that corresponds to at least one combined link from a set of combined links to be presented while the media content item is being played back in response to the request, wherein the set of combined links includes associated links corresponding to the media content item and sharing links based on device information associated with a device that provided the request to playback the media content item and based on user account information associated with a user account of the device” as recited in claim 1. The Examiner respectively disagrees. Applicant states that Seyller goes on to state that "advertisement 124 may be targeted based on a user profile/preferences, monitored user activity, the type of display provided, or on other suitable targeted advertisement bases." Even if the advertisements in Seyller correspond to the set of combined links in applicant's independent claim, the advertisements in Seyller do not include "sharing links based on device information associated with a device that provided the request to playback the media content item and based on user account information associated with a user account of the device," as recited in applicant's independent claim 1. 
 	The advertisement can be presented with many other factors. For example, to make the advertisement visible, the system can determine advertisement presentations and locations based on the type of media content being played (e.g., type of the sporting events) because each of these types of event may be associated with a particular playing fields. Either type of advertisement location identifying information may be associated with the particular video signal (e.g., a specific basketball game) or with the type of event (e.g., all basketball games) (see at least pars. 79, 119-120, 123).  For another example, timing and location of when and where such an advertisement is displayed may be dynamically determined within the current image of the video based on a particular segment of the content being displayed. (par. 38). For another example, the advertisement may involve retrieving information from another source of data, such as data received together with the video signal/video and/or images extracted from the video signal (e.g., information 854 may be a copy of background advertisement 602) (see at least pars. 93, 111-112). Thus, the advertisement corresponds to the media content. Further, the factor of the user profile/preferences includes information of the user device, such as user accesses from user equipment devices of the user (par. 47).  	Applicant next appears to argue that Seyller and Ivy fail to teach the limitations “wherein at least one of the associated links was removed from the set of combined links for being similar to one of the sharing links.” The Examiner respectively disagrees. Ivy teaches that the advertisements/links can be determined/selected (e.g., added or removed) based on account/profile information (e.g., geographical location of a client device) (pars. 15, 71,  79). Although, in Ivy, the links (or ad) can be removed in some period of time after the video ad is completed, however, the limitation of the clam does not require any specific conditions for removing the links (or advertisement). Thus, the combination of Seyller and Ivy still teaches the limitation above.


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
 Primary Examiner, Art Unit 2144